



Exhibit 10.1


FIFTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT


This FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this "Fifth Amendment")
is entered into as of October 25, 2016, among MFRI, INC., a Delaware corporation
(the "Company"), MIDWESCO FILTER RESOURCES, INC., a Delaware corporation
("Midwesco"), PERMA-PIPE, INC., a Delaware corporation ("Perma-Pipe"), TC NILES
CORPORATION, a Delaware corporation ("TC Niles"), TDC FILTER MANUFACTURING,
INC., a Delaware corporation ("TDC"), MM NILES CORPORATION, a Delaware
corporation ("MM Niles"), and PERMA-PIPE CANADA, INC., a Delaware corporation
("Perma-Pipe Canada") (each of the Company, Midwesco, Perma-Pipe, TC Niles, TDC,
MM Niles, and Perma-Pipe Canada may be referred to herein individually, as a "US
Borrower" and collectively, as "US Borrowers"), PERMA-PIPE CANADA HOLDINGS LTD.,
an Alberta corporation ("PP Canada Holding") and PERMA‑PIPE CANADA, LTD., an
Alberta corporation ("PP Canada Operating") (each of PP Canada Holding and PP
Canada Operating may be referred to herein individually as a "Canadian Borrower"
and collectively "Canadian Borrowers") and BANK OF MONTREAL, as lender
("Lender"), and BMO HARRIS BANK N.A., as retiring lender ("Retiring Lender"). US
Borrowers and Canadian Borrowers may be referred to herein individually, as a
"Borrower" and collectively as "Borrowers".
WHEREAS, Lender and Borrowers entered into a certain Credit and Security
Agreement dated September 24, 2014 (as amended by that certain Consent and First
Amendment to Credit and Security Agreement, dated as of February 5, 2015 and
that certain Limited Waiver and Second Amendment to Credit and Security
Agreement dated as of April 30, 2015, that certain Consent and Third Amendment
to Credit and Security Agreement dated as of January 29, 2016 and that certain
Fourth Amendment to Credit and Security Agreement dated as of February 29, 2016,
and as hereby and further amended, restated, supplemented, and/or modified from
time to time, the "Credit Agreement"); and


WHEREAS, Lender and Borrowers desire to amend certain provisions of the Credit
Agreement pursuant to the terms hereof.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made Lender to Borrower, the parties hereto agree as follows:


1.Definitions. All capitalized terms used herein without definition shall have
the meanings contained in the Credit Agreement.


2.Amendments to Credit Agreement.


(A)    Amended Definitions. The definitions of "Consolidated", "Consolidated
Capital Expenditure", "Consolidated EBITDA", "Consolidated Fixed Charge Coverage
Ratio", "Consolidated Fixed Charges", "Consolidated Interest Charges", and
"Consolidated Net Income" are each amended to add the words "and Canadian
Subsidiaries" immediately following the words "Domestic Subsidiaries" wherever
they appear and to add the words "or Canadian Subsidiary" immediately following
the words "Domestic Subsidiary" wherever they appear. The definitions of
"Applicable Margin", "Availability Reserves," "Average Availability", "Base
Rate", "Base Rate Loan", "Borrowers", "Borrowing Base Certificate",
"Collateral", "Default Rate", "Fixed Charge Trigger Period", "Interest Payment
Date", "Letter


1

--------------------------------------------------------------------------------





of Credit Sublimit", "Loan Parties", "Note", "Obligations", "Overadvance",
"Revolving Borrowing", "Reporting Trigger Period", "Revolving Borrowing",
"Revolving Credit Commitment", "Revolving Credit Facility", "Revolving Credit
Maturity Date", "Revolving Loan", "Revolving Loan Note" and "Type", set forth in
Section 1.01 of the Credit Agreement are hereby amended in their entirety and
restated as follows; clause (b) of the definition of "Eligible Accounts" set
forth in Schedule 1.01 of the Credit Agreement is hereby deleted and the
following is inserted in its stead:


"Applicable Margin" means with respect to any Type of Loan or the Unused Fee,
the percentages per annum set forth below, as based upon the Average
Availability for the immediately preceding fiscal quarter:
Level
Average Availability
Eurodollar Rate Revolving Loans and Bankers’ Acceptances
Base Rate Revolving Loans and Canadian Prime Rate Loans
Unused Line Fee
I
>$7,000,000
2.00%
0.25%
0.20%
II
>$4,000,000 but < $7,000,000
2.25%
0.50%
0.20%
III
<$4,000,000
2.50%
0.75%
0.20%



From the Closing Date until the first Adjustment Date, margins shall be
determined as if Level I were applicable. Thereafter, any increase or decrease
in the Applicable Margin resulting from a change in Average Availability shall
become effective as of each Adjustment Date based upon Average Availability for
the immediately preceding fiscal quarter. Average Availability shall be
calculated by the Lender based on the Borrowing Base Certificates delivered from
time to time pursuant to Section 7.02(a) (as the same may be adjusted as set
forth therein). If any Borrowing Base Certificate (including any required
financial information in support thereof) is not received by the Lender by the
date required pursuant to Section 7.02(a), then the Applicable Margin shall be
determined as if the Average Availability for the immediately preceding fiscal
quarter is at Level III until such time as such Borrowing Base Certificate and
supporting information is received.
"Availability Reserves" means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Lender from time to time determines in its reasonable
credit judgment as being appropriate, including the Rent and Charge Reserve,
Credit Product Reserves, dilution reserves, the Canadian Priority Payable
Reserves (with respect to the Canadian Borrowing Base only) and other reserves
(a) to reflect the impediments to the Lender’s ability to realize upon the
Collateral consisting of Eligible Accounts or Eligible Inventory included in the
Borrowing Base, (b) to reflect sums that any Loan Party may be required to pay
under any Section of this Agreement or any other Loan Document (including taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, (c) to reflect
amounts for which claims may be reasonably expected to be asserted against the
Collateral or the Lender or (d) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base, or the assets, business, financial performance or financial condition of
any Loan Party.
Without limiting the foregoing, upon the reasonably request of the Lender, the
Borrower Agent (a) on behalf of the Canadian Borrowers, shall certify to the
Lender that accounts payable (taken as a whole) and Taxes payable by the
Canadian Loan Parties are being paid by the Canadian Loan Parties on a timely
basis and consistent with past practices (absent which the Lender may establish
a Reserve therefor with respect to the Canadian Borrowing Base), and (b) on
behalf of the US Borrowers, shall certify to the Lender that accounts payable
(taken as a whole) and Taxes payable by the US Loan Parties are being paid by
the US


2

--------------------------------------------------------------------------------





Loan Parties on a timely basis and consistent with past practices (absent which
the Lender may establish a Reserve therefor with respect to the US Borrowing
Base).
"Average Availability" means for any period, the average daily amount of US
Availability during such period.
"Base Rate" means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by the Lender from time to time as
its prime rate for such day (with any change in such rate announced by the
Lender taking effect at the opening of business on the day specified in the
public announcement of such change); (b) the Federal Funds Rate for such day,
plus 0.50%; and (c) Eurodollar Rate for one month Interest Periods plus 1.75%.
"Borrowers" means the US Borrowers and/or the Canadian Borrowers, as required by
the context.
"Borrowing Base Certificate" means the Canadian Borrowing Base Certificate
and/or the US Borrowing Base Certificate, as required by the context.
"Collateral" means the US Collateral and/or the Canadian Collateral, as required
by the context.
"Default Rate" means an interest rate equal to (a) the Base Rate or with respect
to Canadian Credit Extensions, the Canadian Prime Rate plus (b) the Applicable
Margin with respect to Base Rate Loans or Canadian Prime Rate Loans plus (c) 2%
per annum; provided, however, that (i) with respect to a Eurodollar Rate Loan or
Bankers’ Acceptances, until the end of the Interest Period or Standard Term
during which the Default Rate is first applicable, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Eurodollar Rate Loan or Bankers’ Acceptances plus
2% per annum, and thereafter as set forth in the portion of this sentence
preceding this proviso, and (ii) with respect to Letter of Credit Fees, the
Default Rate shall equal the Letter of Credit Fee, then in effect plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws.
"Eligible Account" means Accounts due to a Borrower that are determined by the
Lender, in its reasonable credit judgment, to be Eligible Accounts. Except as
otherwise agreed by the Lender, none of the following shall be deemed to be
Eligible Accounts:
*    *    *
(b) Accounts that have been outstanding for more than ninety (90) days from the
original invoice date or more than sixty (60) days past the original due date,
whichever comes first; provided that with respect to Accounts where Husky
Energy, Inc., or any wholly-owned subsidiary thereof, is the Account Debtor, so
long as Husky Energy, Inc. has a Credit Rating of Baa3 or better from Moody’s
and BBB- or better from S&P, such Accounts may be Eligible Accounts if they are
outstanding for one hundred ten days (110) or less from original invoice date or
invoiced less than thirty (30) days from due date whichever comes first;
provided further that the amount of Accounts that are Eligible Accounts pursuant
to the first provision of this clause (b) shall not exceed 35% of all Eligible
Accounts.
"Fixed Charge Trigger Period" means the period (a) commencing on the day that
the sum of US Availability and Eligible Cash or Cash Equivalents is less than
(i) $3,000,000 for a period of five (5) consecutive Business Days, or
(ii) $2,000,000 as of the end of any Business Day and (b) continuing until the
date that during the previous forty-five (45) consecutive days, the sum of US
Availability and Eligible Cash or Cash Equivalents has been greater than
$3,000,000 at all times during such period. The foregoing notwithstanding, a
Fixed Charge Trigger Period shall not commence if there are no Revolving Loans
outstanding and all outstanding Letters of Credit are Cash Collateralized.


3

--------------------------------------------------------------------------------





"Interest Payment Date" means, (a) as to any Eurodollar Rate Loan or Bankers’
Acceptance, (i) the last day of each Interest Period or Standard Terms
applicable to such Eurodollar Rate Loan or Bankers’ Acceptance; provided that if
any Interest Period or Standard Term for such Loan is greater than three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, (ii) any date that such
Loan is prepaid or converted, in whole or in part, and (iii) the Revolving
Credit Maturity Date with respect to such Loan; and (b) as to any Base Rate Loan
or Canadian Prime Rate Loan, (i) the first day of each month with respect to
interest accrued through the last day of each month ending immediately prior to
such date, (ii) any date that such Loan is prepaid or converted, in whole or in
part, and (iii) the Revolving Credit Maturity Date with respect to such Loan;
provided, that interest accruing at the Default Rate shall be payable from time
to time upon demand of the Lender.
"Letter of Credit Sublimit" means the Canadian Letter of Credit Sublimit and/or
the US Letter of Credit Sublimit.
"Loan Parties" means the US Loan Parties and/or the Canadian Loan Parties, as
required by the context.
"Note" means either or both of the Canadian Revolving Loan Note and/or the US
Revolving Loan Note, as applicable.
"Obligations" means the Canadian Obligations and the US Obligations.
"Overadvance" means a Canadian Overadvance and/or a US Overadvance.
"Reporting Trigger Period" means the period (a) commencing on the date that
(i) an Event of Default occurs and is continuing, (ii) the sum of US
Availability plus Eligible Cash or Cash Equivalents is less than (x) $3,000,000,
for a period of three (3) consecutive Business Days, or (y) $2,000,000 at the
end of any Business Day and (b) continuing until the date that during the
previous forty-five (45) consecutive days, (i) no Event of Default has existed
and (ii) the sum of US Availability plus Eligible Cash or Cash Equivalents has
been greater than $3,000,000 at all times during such period. The foregoing
notwithstanding, a Reporting Trigger Period shall not commence if there are no
Revolving Loans outstanding and all outstanding Letters of Credit are Cash
Collateralized.
"Revolving Borrowing" means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans or Bankers’
Acceptances, having the same Interest Period or Standard Term, made by the
Lender pursuant to Section 2.01(a) and Section 2.01(b).
"Revolving Credit Commitment" means Lender’s obligation to make Revolving Loans
to the Borrowers pursuant to Section 2.01(a) and Section 2.01(b).
"Revolving Credit Facility" means the facility described in Sections 2.01(a),
2.01(b) or 2.03 providing for Revolving Loans and Letter of Credit Extensions to
or for the benefit of the Borrowers by the Lender, in the maximum aggregate
principal amount at any time outstanding of $15,000,000, as adjusted from time
to time pursuant to the terms of this Agreement.
"Revolving Credit Maturity Date" means September 24, 2018.
"Revolving Loan" means a US Base Rate Revolving Loan or a Eurodollar Rate Loan
made to the US Borrowers pursuant to Section 2.01(a) or a Canadian Prime Rate
Loan or a Bankers’ Acceptance made or purchased pursuant to Section 2.01(b).


4

--------------------------------------------------------------------------------





"Revolving Loan Note" means a Canadian Revolving Loan Note and/or a US Revolving
Loan Note, as required by the context.
"Type" means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan, a Canadian Prime Rate Loan or a Bankers’ Acceptance.
(B)    New Definitions. The definitions of "ABL Priority Collateral", "BA
Drawdown", "BA Drawdown Date", "Bankers’ Acceptances", "Branch of Account",
"Canadian Availability", "Canadian Borrowers", "Canadian Borrowing Base",
"Canadian Borrowing Base Certificate", "Canadian Collateral", "Canadian Credit
Extension", "Canadian Dollar", "Canadian Insolvency Law", "Canadian Letter of
Credit Borrowing", "Canadian Letter of Credit Extension", "Canadian Letter of
Credit Obligations", "Canadian Letter of Credit Sublimit", "Canadian Loan
Parties", "Canadian Obligations", "Canadian Outstanding Amount", "Canadian
Overadvance", "Canadian Prime Rate", "Canadian Prime Rate Loans", "Canadian
Priority Payables", "Canadian Priority Payable Reserve", "Canadian Revolving
Borrowing", "Canadian Revolving Credit Commitment", "Canadian Revolving Credit
Facility", "Canadian Revolving Loan", "Canadian Revolving Loan Note", "Canadian
Security Documents", "Canadian Subsidiary", "Canadian Term Loan Agreement",
"Canadian Term Loan Documents", "Canadian Term Loan Lender", "Canadian Term Loan
Obligations", "Canadian Total Revolving Credit Outstandings", "Canadian Unused
Fee", "CDOR Rate", "Discount Proceeds", "Discount Rate", "Eligible Cash and Cash
Equivalents", "Fifth Amendment", "Intercreditor Agreement", "PPSA", "Retiring
Lender", "Standard Term", "US Availability", "US Base Rate Revolving Loan", "US
Borrowers", "US Borrowing Base", "US Borrowing Base Certificate", "US
Collateral", "US Credit Extension", "US Letter of Credit Borrowing", "US Letter
of Credit Extension", "US Letter of Credit Obligations", "US Letter of Credit
Sublimit", "US Loan Parties", "US Outstanding Amount", "US Overadvance", "US
Person", "US Revolving Borrowing", "US Revolving Credit Commitment", "US
Revolving Credit Facility", "US Revolving Loan", "US Revolving Loan Note", "US
Total Revolving Credit Outstandings" and "US Unused Line Fee" and are hereby
inserted in Section 1.01 of the Credit Agreement in appropriate alphabetical
order as follows:
"ABL Priority Collateral" has the meaning assigned such term in the
Intercreditor Agreement.
"BA Drawdown" means the advance of a Canadian Revolving Loan by way of a
Bankers’ Acceptance other than as a result of a continuation or conversion.
"BA Drawdown Date" means each Business Day on which a BA Drawdown is made.
"Bankers’ Acceptances" means the Canadian Revolving Loans or any portion thereof
made available by Lender to Canadian Borrowers by way of bankers’ acceptances
denominated in Canadian Dollars which are issued by Canadian Borrowers pursuant
to the terms of this Agreement and accepted by the Lender pursuant to
Section 2.02(g).
"Branch of Account" means, with respect to the Lender, such branch or office in
Canada as Lender may from time to time advise Canadian Borrowers.
"Canadian Availability" means the lesser of:
(a)the Canadian Revolving Credit Commitments minus the sum of (1) the portion of
the Line Reserve applicable to the Canadian Loan Parties and (2) Canadian Total
Revolving Credit Outstandings; and
(b)the Canadian Borrowing Base minus Canadian Total Revolving Credit
Outstandings.


5

--------------------------------------------------------------------------------





"Canadian Borrowers" has the meaning specified in the introductory paragraph to
the Fifth Amendment.
"Canadian Borrowing Base" means, at any time of calculation, an amount equal to:
(a)the Value of Eligible Accounts of Canadian Borrowers (less all cash received
but not yet applied in respect of such Eligible Accounts) multiplied by
eighty-five percent (85%); plus,
(b)the lesser of (i) the Cost of Eligible Inventory of Canadian Borrowers
multiplied by fifty percent (50%) and (ii) [the Canadian Dollar equivalent of]
$2,000,000; minus
(c)the amount of all Availability Reserves applicable to Canadian Borrowers.


The term "Canadian Borrowing Base" and the calculation thereof shall not include
any assets or property acquired in an Acquisition unless the Lender has
conducted Field Exams reasonably required by it (with results reasonably
satisfactory to the Lender) and the Person owning such assets or property (if
not the Canadian Borrower) shall be a (directly or indirectly) wholly-owned
Canadian Subsidiary of the Company and have become a Canadian Borrower.
"Canadian Borrowing Base Certificate" means a certificate, in the form of
Exhibit D-1 hereto, by which Borrowers certify calculation of the Canadian
Borrowing Base.
"Canadian Collateral" means, collectively, certain personal property of the
Canadian Loan Parties in which Lender is granted a Lien under any Canadian
Security Instrument as security for all or any portion of the Canadian
Obligations or any other obligation of the Canadian Borrowers arising under any
Loan Document.
"Canadian Credit Extension" means each of the following: (a) a Canadian
Revolving Borrowing and (b) a Canadian Letter of Credit Extension.
"Canadian Dollar" or "C$" means the lawful currency of Canada.
"Canadian Insolvency Law" means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement of, or stay of proceedings to enforce, some or all of the
debts of the corporation.
"Canadian Letter of Credit Borrowing" means an extension of credit resulting
from a drawing under any Letter of Credit issued for the account of a Canadian
Loan Party which has not been reimbursed on the date when made or refinanced as
a Canadian Revolving Borrowing. All Canadian Letter of Credit Borrowings shall
be denominated in Canadian Dollars.
"Canadian Letter of Credit Extension" means, with respect to any Letter of
Credit issued for the account of a Canadian Loan Party, the issuance thereof or
extension of the expiry date thereof, or the renewal or increase of the amount
thereof.
"Canadian Letter of Credit Obligations" means, as at any date of determination,
(a) the aggregate undrawn amount of all outstanding Letters of Credit issued on
account of a Canadian Loan Party, plus (b) the aggregate of all Canadian Letter
of Credit Borrowings with respect to Letters of Credit issued for the account of
a Canadian Loan Party, plus (c) the aggregate amount of all Letter of Credit
Fees owing with respect to Letters of Credit issued for the account of a
Canadian Loan Party.


6

--------------------------------------------------------------------------------





"Canadian Letter of Credit Sublimit" means an amount equal to the lesser of
(a) [the Canadian Dollar equivalent of] $500,000 and (b) the Canadian Revolving
Credit Commitment. The Canadian Letter of Credit Sublimit is part of, and not in
addition to, the Canadian Revolving Credit Commitment.
"Canadian Loan Parties" means the Canadian Borrowers and Subsidiaries of
Canadian Borrowers that are Guarantors, collectively.
"Canadian Obligations" means (a) all amounts owing by any Canadian Loan Party to
the Lender or any other Credit Party pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Canadian
Revolving Loan or Canadian Letter of Credit Extension, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any proceeding under
any Canadian Insolvency Law relating to any Canadian Loan Party or would accrue
but for such filing or commencement, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Lender incurred
pursuant to this Agreement, any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, together with all renewals,
extensions, modifications or refinancings thereof and (b) all Credit Product
Obligations of Canadian Loan Parties; provided that the Obligations of any
Canadian Loan Party shall not include any Excluded Swap Obligations.
"Canadian Outstanding Amount" means (a) with respect to Canadian Revolving Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any Canadian Revolving Borrowings and any prepayments or repayments of
Canadian Revolving Loans occurring on such date and (b) with respect to any
Canadian Letter of Credit Obligations on any date, the aggregate outstanding
amount of such Canadian Letter of Credit Obligations on such date after giving
effect to any applicable Letter of Credit Extension for the account of a
Canadian Loan Party occurring on such date and any other changes in the
aggregate amount of the Canadian Letter of Credit Obligations as of such date,
including as a result of any reimbursements of amounts paid under outstanding
unpaid drawings under any Letters of Credit issued for the account of a Canadian
Loan Party or any reductions in the maximum amount available for drawing under
Letters of Credit issued for the account of a Canadian Loan Party taking effect
on such date.
"Canadian Overadvance" has the meaning given to such term in Section 2.01(c).
"Canadian Prime Rate" means, for any day, a fluctuating rate per annum equal to
the higher of (a) the rate of interest announced by the Lender from time to time
as its reference rate for commercial loans made by it in Canadian Dollars in
Canada for such day (any change in such rate announced by the Lender shall take
effect at the opening of business on the day specified in the public
announcement of such change); and (b) the CDOR Rate plus 1.75%.
"Canadian Prime Rate Loans" means a Canadian Revolving Loan that bears interest
based on the Canadian Prime Rate.
"Canadian Priority Payables" means, at any time, with respect to the Canadian
Borrowing Base:
a.the amount past due and owing by any Canadian Loan Party (or any other Person
for which any Canadian Loan Party has joint and several liability), or the
accrued amount for which each Canadian Loan Party has an obligation (whether
several, or joint and several) to remit to a Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations, (ii) employment insurance, (iii) Goods and
Services Taxes, Harmonized Sales Tax, sales Taxes, retail sales


7

--------------------------------------------------------------------------------





Taxes, employee income Taxes and other Taxes payable or to be remitted or
withheld, (iv) workers’ compensation, (v) wages, salaries, commission or
compensation, including vacation pay, (vi) obligations under the Canada Pension
Plan or any equivalent under the laws of any Province of Canada,
(vii) obligations pursuant to the Wage Earner Protection Program Act (Canada),
as amended, and (viii) other charges and demands; in each case in respect of
which any Governmental Authority or other Person may claim a security interest,
hypothec, prior claim, trust or other claim or Lien ranking or capable of
ranking in priority to or pari passu with one or more of the Liens granted
pursuant to the Canadian Security Documents; and
b.the aggregate amount of any other liabilities of the Canadian Loan Parties (or
any other Person for which the Canadian Loan Parties have joint and several
liability) (i) in respect of which a trust has been or may be imposed on any
Accounts or Inventory of any Canadian Loan Party to provide for payment or
(ii) which are secured by a security interest, hypothecation, prior claim,
pledge, charge, right, or claim or other Loan on any Collateral of any Canadian
Loan Party, in each case pursuant to any applicable law, rule or regulation and
which trust, security interest, hypothecation, prior claim, pledge, charge,
right, claim or other Lien ranks or is capable of ranking in priority to or pari
passu with one or more of the Liens granted in the Canadian Security Documents.


"Canadian Priority Payables Reserve" means, on any date of determination for the
Canadian Borrowing Base, a reserve established from time to time by the Lender
in its reasonable credit judgment in such amount as the Lender may determine in
respect of Canadian Priority Payables of Canadian Borrower and the other
Canadian Loan Parties.
"Canadian Revolving Borrowing" means a borrowing consisting of simultaneous
Canadian Revolving Loans of the same Type and, in the case of Bankers’
Acceptances, having the same Standard Term, made by the Lender pursuant to
Section 2.01(b).
"Canadian Revolving Credit Commitment" means the Lender’s obligation to make
Canadian Revolving Loans to Canadian Borrower pursuant to Section 2.01(b) in the
amount set forth in Schedule 2.01.
"Canadian Revolving Credit Facility" means the facility described in
Section 2.01(b) or 2.03 providing for Canadian Revolving Loans and Canadian
Letter of Credit Extensions to or for the benefit of a Canadian Borrower by the
Lender, in the maximum aggregate principal amount at any time outstanding of the
Canadian Dollar equivalent to $4,000,000 as adjusted upon the delivery of each
Canadian Borrowing Base Certificate pursuant to Section 7.02(a) based upon the
exchange rate in effect at the close of business on the last day of the month
immediately preceding the delivery of such Canadian Borrowing Base Certificate.
"Canadian Revolving Loan" means a Canadian Prime Rate Loan or a Bankers’
Acceptance made to, or purchased from, the Canadian Borrowers pursuant to
Section 2.01(b).
"Canadian Revolving Loan Note" means a promissory note made by Canadian Borrower
in favor of the Lender evidencing Canadian Revolving Loans made by the Lender,
substantially in the form of Exhibit B-1 to the Fifth Amendment.
"Canadian Security Documents" means the General Security Agreement dated as of
the date hereof, executed and delivered by the Canadian Borrower, and such other
Canadian Loan Parties as may from time to time become parties thereto in
accordance with the terms hereof and/or thereof, and any other guarantee and
general security agreement or deed of hypothec executed by a Canadian Loan
Party, whether now existing or hereafter in effect, pursuant to which any
Canadian Loan Party shall grant or convey to the Lender a Lien in property as
security for all or any portion of the Canadian Obligations.


8

--------------------------------------------------------------------------------





"Canadian Subsidiary" means any Subsidiary that is organized under the laws of
Canada or any political subdivision of Canada (but excluding any territory or
possession thereof).
"Canadian Term Loan Agreement" and "Canadian Term Loan Lender" means that
certain Term Loan Credit Agreement by and among the Canadian Borrowers and
Business Development Bank of Canada ("Canadian Term Loan Lender").
"Canadian Term Loan Documents" means the "Loan Documents" as defined in the
Canadian Term Loan Agreement.
"Canadian Term Loan Obligations" means all "Obligations" as defined in the
Canadian Term Loan Documents.
"Canadian Total Revolving Credit Outstandings" means, without duplication, the
aggregate Canadian Outstanding Amount of all Canadian Revolving Loans and
Canadian Letter of Credit Obligations at such time.
"Canadian Unused Fee" has the meaning specified in Section 2.09(a)(ii).
"CDOR Rate" means on any day, with respect to Bankers’ Acceptances which have a
Standard Term, the per annum rate of interest which is the rate determined as
being the arithmetic average of the rates per annum (calculated on the basis of
a year of three hundred and sixty five (365) days) applicable to Canadian Dollar
bankers’ acceptances having identical issue and comparable maturity dates as the
Bankers’ Acceptances proposed to be issued by Canadian Borrowers displayed and
identified as such on the display referred to as the "CDOR CAD BA Page" (or any
display substituted therefor) of Reuters Monitor Money Rates Service as at
approximately 10:00 a.m. (Toronto time) on such day (as adjusted by the Lender
in good faith after 10:00 a.m. (Toronto time) to reflect any error in a posted
rate of interest or in the posted average annual rate of interest).
"Discount Proceeds" means, in respect of any Bankers’ Acceptance which is
required to be purchased by the Lender hereunder, an amount (rounded to the
nearest whole cent with one-half of one cent being rounded-up) determined as of
the applicable BA Drawdown Date or date of continuation/conversion, as
applicable, which is equal to:
Face Amount x Price
100



where "Face Amount" is the face amount of such Bankers’ Acceptance and "Price"
is equal to:
100
1 + (Rate x Term)
365



where the "Rate" is the applicable Discount Rate expressed as a decimal on the
day of purchase; the "Term" is the term of such Bankers’ Acceptance expressed as
a number of days to maturity; and the Price as so determined is rounded up or
down to the fifth decimal place with .000005 being rounded-up.
"Discount Rate" means, with respect to an issue of Bankers’ Acceptances having
the same maturity date accepted by Lender, the CDOR Rate. Each such
determination by the Lender shall be conclusive and binding, absent manifest
error, and may be computed using any reasonable averaging and attribution
methods.


9

--------------------------------------------------------------------------------





"Eligible Cash and Cash Equivalents" means cash and cash equivalents of the US
Borrowers from time to time deposited in an account in the name of a US Borrower
maintained in the United States with a Lender or any Affiliate of a Lender
(excluding any amounts on deposit in the Cash Collateral Account or in any other
escrow, special purpose or restricted account, such as an account specifically
designated for payroll or sales taxes) and subject to a Control Agreement in
favor of the Lender (which Control Agreement provides that the Lender has sole
control of the disposition of the amounts so deposited, whether or not during a
Dominion Trigger Period), which account is subject to a first priority perfected
security interest in favor of the Lender.
"Fifth Amendment" means that Fifth Amendment to Credit and Security Agreement
dated as of October 25, 2016 by and among Borrowers, Lender and Retiring Lender.
"Intercreditor Agreement" means that certain Intercreditor Agreement between the
Lender and the Canadian Term Loan Lender.
"PPSA" means the Personal Property Security Act, R.S.O. 1990, C.P.10 (Ontario);
provided that in the event that, by reason of mandatory provisions of law, the
validity, perfection and effect of perfection or non perfection of a security
interest or other applicable Lien is governed by other personal property
security laws in any other province or territory of Canada, the term "PPSA"
means such other personal property security laws of such other province or
territory of Canada and includes the Civil Code of Quebec.
"Retiring Lender" means BMO Harris Bank N.A.
"Standard Term" means the term to maturity of a Bankers’ Acceptance for which a
quote is available in respect of such Bankers’ Acceptance on the display
referred to as the "CDOR CAD BA Page" (or any display substituted therefor) of
Reuters Monitor Money Rates Service provided such term to maturity is not less
than one month and not greater than six months.
"US Availability" means the lesser of:
a.the US Revolving Credit Commitments minus the sum of (1) the portion of the
Line Reserve applicable to the US Loan Parties, (2) US Total Revolving Credit
Outstandings and (3) the Canadian Total Revolving Credit Outstandings; and
b.the US Borrowing Base minus US Total Revolving Credit Outstandings.


"US Base Rate Revolving Loan" means a US Revolving Loan that bears interest at
the Base Rate.
"US Borrowers" has the meaning specified in the introductory paragraph to the
Fifth Amendment.
"US Borrowing Base" means, at any time of calculation, an amount equal to:
a.the Value of Eligible Accounts of US Borrowers (less all cash received but not
yet applied in respect of such Eligible Accounts) multiplied by eighty-five
percent (85%); plus
b.the Value of Eligible Supported Accounts of US Borrowers (less all cash
received but not yet applied in respect of such Eligible Supported Accounts)
multiplied by ninety percent (90%); plus
c.the lesser of (i) the Cost of Eligible Inventory of US Borrowers other than
work in progress multiplied by fifty percent (50%) and (ii) $9,600,000; plus
d.the lesser of (i) the Cost of Eligible Inventory of US Borrowers constituting
work in progress multiplied by fifty percent (50%) and (ii) $2,500,000; plus
e.the cash surrender value of Assigned Life Insurance Policies multiplied by
ninety percent (90%); minus


10

--------------------------------------------------------------------------------





f.the amount of all Availability Reserves applicable to the US Borrowers.
The term "US Borrowing Base" and the calculation thereof shall not include any
assets or property acquired in an Acquisition unless the Lender has conducted
Field Exams and appraisals reasonably required by it (with results reasonably
satisfactory to the Lender) and the Person owning such assets or property shall
be a (directly or indirectly) wholly-owned Domestic Subsidiary of the Company
and shall have become a US Borrower.
"US Borrowing Base Certificate" means a certificate, in the form of Exhibit D-2
to the Fifth Amendment, by which Borrowers certify calculation of the US
Borrowing Base.
"US Collateral" means, collectively, certain personal property of the US Loan
Parties in which Lender is granted a Lien under any US Security Instrument as
security for all or any portion of the US Obligations or any other obligation of
the US Borrowers arising under any Loan Document.
"US Credit Extension" means each of the following: (a) a US Borrowing and (b) a
US Letter of Credit Extension.
"US Letter of Credit Borrowing" means an extension of credit resulting from a
drawing under any Letter of Credit issued for the account for a US Loan Party
which has not been reimbursed on the date when or refinanced as a US Revolving
Borrowing. All US Letter of Credit Borrowings shall be denominated in Dollars.
"US Letter of Credit Extension" means, with respect to any Letter of Credit
issued for the account of a US Loan Party, the issuance thereof or extension of
the expiry date thereof, or the renewal or increase of the amount thereof.
"US Letter of Credit Obligations" means, as at any date of determination,
(a) the aggregate undrawn amount of all outstanding Letters of Credit issued for
the account of a US Loan Party, plus (b) the aggregate of US Letter of Credit
Borrowings with respect to Letters of Credit issued for the account of a US Loan
Party, plus (c) the aggregate amount of all Letter of Credit Fees with respect
to Letters of Credit issued for the account of a US Loan Party.
"US Letter of Credit Sublimit" means an amount equal to the lesser of
(a) $2,000,000 and (b) the US Revolving Credit Commitment. The US Letter of
Credit Sublimit is part of, and not in addition to, the US Revolving Credit
Commitment.
"US Loan Parties" means the US Borrowers and Subsidiaries of US Borrowers that
are Guarantors, collectively.
"US Obligations" means (a) all amounts owing by any US Loan Party to the Lender
or any other Credit Party pursuant to or in connection with this Agreement or
any other Loan Document or otherwise with respect to any US Revolving Loan or US
Letter of Credit Extension, including without limitation, all principal,
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any proceeding under any Debtor Relief Law
relating to any US Loan Party or would accrue but for such filing or
commencement, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Lender incurred pursuant to this Agreement,
any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings thereof and (b) all Credit Product Obligations


11

--------------------------------------------------------------------------------





of US Loan Parties; provided that the US Obligations of any US Loan Party shall
not include any Excluded Swap Obligations.
"US Outstanding Amount" means (a) with respect to US Revolving Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any US Borrowings and any prepayments or repayments of US Revolving Loans
occurring on such date and (b) with respect to any US Letter of Credit
Obligations on any date, the aggregate outstanding amount of such US Letter of
Credit Obligations on such date after giving effect to any applicable Letter of
Credit Extension for the account of a US Loan Party occurring on such date and
any other changes in the aggregate amount of the US Letter of Credit Obligations
as of such date, including as a result of any reimbursements of amounts paid
under outstanding unpaid drawings under any Letters of Credit issued for the
account of a US Loan Party or any reductions in the maximum amount available for
drawing under Letters of Credit issued for the account of a US Loan Party taking
effect on such date.
"US Overadvance" has the meaning given to such term in Section 2.01(c).
"US Revolving Borrowing" means a borrowing consisting of simultaneous US
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period, made by the Lender pursuant to Section 2.01(a).
"US Revolving Credit Commitment" means the Lender’s obligation to make US
Revolving Loans to US Borrowers pursuant to Section 2.01(a) in the amount set
forth in Schedule 2.01.
"US Revolving Credit Facility" means the facility described in Section 2.01(a)
or 2.03 providing for US Revolving Loans and US Letter of Credit Extension to or
for the benefit of US Borrower by the Lender, in the maximum aggregate principal
amount at any time outstanding of $15,000,000 as adjusted from time to time
pursuant to the terms of this Agreement.
"US Revolving Loan" means a Base Rate Loan or a Eurodollar Rate Loan made to the
US Borrowers pursuant to Section 2.01(a).
"US Revolving Loan Note" means a promissory note made by US Borrower in favor of
Lender evidencing US Revolving Loans made by the Lender, substantially in the
form of Exhibit B-2 to the Credit Agreement, as amended and restated to reflect
the substitution of Lender for Retiring Lender.
"US Total Revolving Credit Outstandings" means, without duplication, the
aggregate US Outstanding Amount of all US Revolving Loans and US Letter of
Credit Obligations at such time.
"US Unused Line Fee" has the meaning specified in Section 2.09(a).
(C)    Section 2.01 of the Credit Agreement is hereby deleted and the following
is inserted in its stead:
"2.01    Loan Commitments.
a.US Revolving Credit Commitments. Subject to the terms and conditions set forth
herein, the Lender agrees to make US Revolving Loans to the US Borrowers from
time to time during the Availability Period for the US Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
lesser of (x) the amount of the US Revolving Credit Facility, or (y) the
Borrowing Base; subject in each case to the following limitations:


12

--------------------------------------------------------------------------------





i.after giving effect to any US Revolving Borrowing, the US Total Revolving
Outstandings shall not exceed the lesser of (A) the amount of the Revolving
Credit Facility minus the sum of (i) the portion of the Line Reserves applicable
to US Loan Parties, if any, plus (ii) the Canadian Total Revolving Outstandings
and (B) the US Borrowing Base, and
ii.the US Outstanding Amount of all US Letter of Credit Obligations shall not at
any time exceed the US Letter of Credit Sublimit.


Within the limits of the US Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under the terms of this Agreement, and reborrow under
this Section 2.01(a). US Revolving Loans shall be made by Lender’s Chicago
Branch.
b.Canadian Revolving Credit Commitments. Subject to the terms and conditions set
forth herein, the Lender agrees to make Canadian Revolving Loans in Canadian
Dollars to the Canadian Borrowers from time to time during the Availability
Period for the Canadian Revolving Credit Facility, in an aggregate amount not to
exceed at any time outstanding the lesser of (x) the amount of the Canadian
Revolving Credit Facility, or (y) the Canadian Borrowing Base; subject in each
case to the following limitations:
i.after giving effect to any Canadian Revolving Borrowing, the Canadian Total
Revolving Outstandings shall not exceed the lesser of (A) the amount of the
Canadian Revolving Credit Facility minus the portion of the Line Reserves
applicable to Canadian Loan Parties, if any, and (B) the Canadian Borrowing
Base, and
ii.the Canadian Outstanding Amount of all Canadian Letter of Credit Obligations
shall not at any time exceed the Canadian Letter of Credit Sublimit.


Within the limits of the Canadian Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Canadian Borrower may borrow under
this Section 2.01(b), prepay under the terms of this Agreement, and reborrow
under this Section 2.01(b). Canadian Revolving Loans shall be made by Lender’s
Toronto Branch.
c.Overadvances. (i) If the aggregate US Revolving Loans exceed the US Borrowing
Base (a "US Overadvance") at any time the excess amount shall be payable by US
Borrowers, on demand by the Lender, but all such US Revolving Loans shall
nevertheless constitute US Obligations secured by the US Collateral and entitled
to all benefits of the Loan Documents applicable to the US Obligations or US
Collateral. Any funding or sufferance of a US Overadvance shall not constitute a
waiver of the Event of Default caused thereby.
ii.If the aggregate Canadian Revolving Loans exceed the Canadian Borrowing Base
(a "Canadian Overadvance") at any time the excess amount shall be payable by
Canadian Borrowers on demand by the Lender but all such Canadian Revolving Loans
shall nevertheless constitute Canadian Obligations secured by the Canadian
Collateral and entitled to all of the benefits of the Loan Documents applicable
to the Canadian Obligations or Canadian Collateral. Any funding of a Canadian
Overadvance shall not constitute a waiver of the Event of Default consent
thereby."


d.For the avoidance of doubt, in no event shall (x) the aggregate amount of
Canadian Total Revolving Credit Outstandings plus the US Total Revolving Credit
Outstandings plus the Line Reserves, if any, exceed (y) $15,000,000.


(D)    Section 2.02 of the Credit Agreement is hereby deleted and the following
is inserted in its stead:


13

--------------------------------------------------------------------------------





"2.02    Borrowings, Conversions and Continuations of Loans.
a.Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans or Bankers’ Acceptances shall be made upon
the Borrower Agent’s irrevocable notice to the Lender, which may be given by
telephone. Each such notice must be received by the Lender not later than
11:00 a.m. (i) two Business Days (four Business Days in the case of Bankers’
Acceptances) prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or Bankers’ Acceptances or of any
conversion of Eurodollar Rate Loans to Base Rate Loans or Bankers’ Acceptances
to Canadian Prime Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans or Canadian Prime Rate Loans. Each telephonic notice by the
Borrower Agent pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Lender of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower Agent. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or issue of
Bankers’ Acceptances shall be in a principal amount of $1,000,000 ($C1,000,000)
or a whole multiple of $100,000 ($C100,000) in excess thereof. Except as
provided in Sections 2.02(e) and 2.03(c), each Borrowing of or conversion to
Base Rate Loans or Canadian Prime Rate Loans shall be in a principal amount of
$500,000 ($C500,000) or a whole multiple of $100,000 ($C100,000) in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) the principal amount of Loans to be borrowed, converted or
continued, (ii) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day) and (iv) if
applicable, the duration of the Interest Period or Standard Term with respect
thereto. If the Borrower Agent fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower Agent fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans or Canadian Prime Rate Loans, as applicable. Any
such automatic conversion to Base Rate Loans or Canadian Prime Rate Loans, as
applicable, shall be effective as of the last day of the Interest Period or
Standard Term, as applicable, then in effect with respect to the applicable
Eurodollar Rate Loans or Bankers’ Acceptances. If the Borrower Agent requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans or
purchase of a Bankers’ Acceptance in any such Committed Loan Notice, but fails
to specify an Interest Period or Standard Term, it will be deemed to have
specified an Interest Period or Standard Term of one month.
b.Except as otherwise provided herein, a Eurodollar Rate Loan or Bankers’
Acceptance may be continued or converted only on the last day of an Interest
Period or Standard Term for such Eurodollar Rate Loan or such Bankers’
Acceptance. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans or Bankers’ Acceptances
without the consent of the Lender.
c.The Lender shall promptly notify the Borrower Agent of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans or Discount Rate
applicable to any Standard Term for any Bankers’ Acceptances upon determination
of such interest rate or Discount Rate. At any time that Base Rate Loans or
Canadian Prime Rate Loans are outstanding, the Lender shall notify the Borrower
Agent of any change in the Lender’s prime rate used in determining the Base Rate
or Canadian Prime Rate promptly following the public announcement of such
change.
d.After giving effect to all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
(x) five (5) Interest Periods in effect in respect of the US Revolving Credit
Facility or (y) more than five (5) Standard Terms in effect with respect to the
Canadian Revolving Credit Facility.
e.US Borrowers hereby irrevocably authorize the Lender, in the Lender’s
reasonable discretion, to advance to US Borrowers, and/or to pay and charge to
Borrowers’ Loan Account hereunder, all sums necessary to pay (i) any interest
accrued on the US Obligations when due and to pay all fees, costs and expenses
and other US Obligations at any time owed by any Loan Party to the Lender
hereunder and


14

--------------------------------------------------------------------------------





(ii) any service charge or expenses due pursuant to Section 10.04 when due. The
Lender shall advise the Borrower Agent of any such advance or charge promptly
after the making thereof. Such action on the part of the Lender shall not
constitute a waiver of the Lender’s rights and the Borrowers’ obligations under
Section 2.06(b)(vi). Any amount which is added to the principal balance of the
Loan Account as provided in this Section 2.02(e) shall constitute US Revolving
Loans (notwithstanding the failure of the Borrowers to satisfy any of the
conditions to US Credit Extensions in Section 5.02) and Obligations hereunder
and shall bear interest at the interest rate then and thereafter applicable to
Base Rate Loans.
f.Canadian Borrower hereby irrevocably authorizes the Lender, in the Lender’s
reasonable discretion, to advance to Canadian Borrower, and/or to pay and charge
to Canadian Borrower’s Loan Account hereunder, all sums necessary to pay (i) any
interest accrued on the Canadian Obligations when due and to pay all fees, costs
and expenses and other Obligations at any time owed by any Canadian Loan Party
to the Lender hereunder and (ii) any service charge or expenses due pursuant to
Section 10.04 when due. The Lender shall advise the Borrower Agent of any such
advance or charge promptly after the making thereof. Such action on the part of
the Lender shall not constitute a waiver of the Lender’s rights and the Canadian
Borrower’s obligations under Section 2.06(b)(vi). Any amount which is added to
the principal balance of the Loan Account as provided in this Section 2.02(e)
shall constitute Canadian Revolving Loans (notwithstanding the failure of the
Canadian Borrower to satisfy any of the conditions to Credit Extensions in
Section 5.02) and Obligations hereunder and shall bear interest at the interest
rate then and thereafter applicable to Canadian Prime Rate Loans.
g.Purchase of Bankers’ Acceptances by the Lender.
i.Subject to the terms and conditions of this Agreement, the Lender hereby
agrees to purchase at the applicable Discount Rate Bankers’ Acceptances issued
by Canadian Borrowers pursuant to Sections 2.01(b) and this 2.02(g). The Lender
may at any time and from time to time hold, sell, rediscount or otherwise
dispose of any or all Bankers’ Acceptances purchased by it.
ii.Payment to Canadian Borrowers:
A.On a BA Drawdown Date relating to any issue of Bankers’ Acceptances, the
Lender shall deliver the Discount Proceeds to Canadian Borrowers, less the fee
to which the Lender is entitled pursuant to Section 2.08(b).
B.In the case of a continuation of Bankers’ Acceptances with respect to Canadian
Revolving Loans by the issuance of new Bankers’ Acceptances, Canadian Borrowers
shall be liable to the Lender for the principal amount of maturing Bankers’
Acceptances. In order to satisfy the continuing liability of Canadian Borrowers
to the Lender for the principal amount of the maturing Bankers’ Acceptances, the
Lender shall receive and retain for its own account the Discount Proceeds of
such new Bankers’ Acceptances and Canadian Borrowers shall on the maturity date
of the maturing Bankers’ Acceptances pay to the Lender an amount equal to the
difference between the principal amount of the maturing Bankers’ Acceptances and
the Discount Proceeds from the new Bankers’ Acceptances together with the fee to
which the Lender is entitled pursuant to Section 2.08(b).
C.In the case of a conversion into Bankers’ Acceptances, in order to satisfy the
continuing liability of Canadian Borrowers to the Lender for the amount of the
converted Canadian Prime Rate Loans, the Lender shall receive for its own
account the Discount Proceeds of the Bankers’ Acceptances and Canadian Borrowers
shall on the applicable conversion date pay to the Lender the difference between
the principal amount of the converted Canadian Prime Rate Loans and the Discount
Proceeds from such Bankers’ Acceptances together with the fee to which the
Lender is entitled to pursuant to Section 2.08(b).
D.In the case of a conversion of Bankers’ Acceptances, in order to satisfy the
continuing liability of Canadian Borrowers to the Lender for an amount equal to
the principal amount of such Bankers’ Acceptances, the Lender shall record the
obligation of


15

--------------------------------------------------------------------------------





Canadian Borrower to the Lender as a Canadian Prime Rate Loan in a principal
amount equal to the principal amount of the maturing Bankers’ Acceptance has
been converted.
E.Canadian Borrowers waive presentment for payment and, except to the extent of
the gross negligence or willful misconduct of the Lender, any other defense to
payment of any amounts due to the Lender in respect of a Bankers’ Acceptance
accepted by it pursuant to this Agreement which might exist solely by reason of
such Bankers’ Acceptances being held, at the maturity hereof, by the Lender in
its own right and Canadian Borrowers agree not to claim any days of grace if the
Lender as holder sues Canadian Borrowers on the Bankers’ Acceptance for payment
of the amount payable by Canadian Borrowers thereunder. On the specified
maturity date of a Bankers’ Acceptance, or such earlier date as may be required
or permitted pursuant to the provisions of this Agreement, Canadian Borrowers
shall pay the Lender the full face amount of such Bankers’ Acceptance either to
the Lender’s Branch of Account or through payment through the issuance of a
Canadian Prime Rate Loan pursuant to Section 2.01(b) or through continuation or
conversion of such Bankers’ Acceptances pursuant to Sections 2.02(g)(ii)(B) or
(C).


iii.Each Bankers’ Acceptance shall:
A.have a maturity date which shall be on a Business Day;
B.have a Standard Term;
C.be in the standard form of the Lender accepting same; and
D.have a term which does not extend beyond the last day of the Maturity Date.
It is the intention of the parties that, pursuant to the Depository Bills and
Notes Act (Canada) ("DBNA"), all Bankers’ Acceptances accepted by Lender under
this Agreement shall be issued in the form of a "Depository Bill" (as defined in
the DBNA), deposited with, and made payable to, a "clearing house" (as defined
in the DBNA) including, without limitation, The Canadian Depository for
Securities Limited or its nominee, CDS & Co. and the Lender shall, inter alia,
effect the following and establish and notify Canadian Borrowers and the Lender
of any additional procedures, consistent with the terms of this Agreement and
the requirements of the DBNA, as are reasonably necessary to accomplish such
intention including, without limitation:
I.the instruments or drafts held by the Lender for the purposes of effecting
Bankers’ Acceptances will include a notation to the effect that they are issued
pursuant to the DBNA;
II.any reference to authentication of the Bankers’ Acceptance will be removed;
and
III.any reference to "bearer" will be removed.


iv.Bankers’ Acceptances - Power of Attorney Terms. As a condition precedent to
the Lender’s obligation, to accept and purchase Bankers’ Acceptances hereunder,
Canadian Borrowers shall execute and deliver to the Lender a power of attorney
in the form of the Power of Attorney Terms - Bankers’ Acceptances set out in
Exhibit A to the Fifth Amendment; provided that if Canadian Borrowers revoke
such power of attorney, they shall not be entitled to issue Bankers’ Acceptances
hereunder unless Canadian Borrowers and the Lender have agreed on amendments to
this Agreement which would allow Canadian Borrowers to again issue Bankers’
Acceptances."
E.Sections 2.03(a)(i), 2.03(a)(iii)(C), 2.03(c), 2.03(d), 2.03(g) and 2.03(i) of
the Credit Agreement are hereby deleted and the following is inserted in their
stead:


16

--------------------------------------------------------------------------------





"2.03    Letter of Credit Facility.
a.The Letter of Credit Commitment.
i.Subject to the terms and conditions set forth herein, the Lender agrees,
(1) from time to time on any Business Day during the period from the Closing
Date until the earlier to occur of the Letter of Credit Expiration Date or the
termination of the Availability Period, to issue Letters of Credit at the
request of the Borrower Agent for the account of any US Loan Party or Canadian
Loan Party, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under the Letters
of Credit; provided that the Lender shall not be obligated to make any Letter of
Credit Extension with respect to any Letter of Credit, if as of the date of such
Letter of Credit Extension, (A) in the case of a Letter of Credit issued for the
account of a US Borrower, the US Total Revolving Credit Outstandings would
exceed the US Borrowing Base or the US Revolving Credit Commitment minus the sum
of (1) Line Reserves applicable to US Loan Parties plus (2) the Canadian Total
Revolving Credit Outstandings, or (B) in the case of a Letter of Credit issued
for the account of a Canadian Borrower, the Canadian Total Revolving Credit
Outstandings would exceed the Canadian Borrowing Base or the Canadian Revolving
Credit Commitment minus the Line Reserves applicable to Canadian Loan Parties,
or (C) the US Outstanding Amount of the US Letter of Credit Obligations would
exceed the US Letter of Credit Sublimit or (D) the Canadian Outstanding Amount
of the Canadian Letter of Credit Obligations would exceed the Canadian Letter of
Credit Sublimit. Each request by the Borrower Agent for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower Agent that the Letter of Credit Extension so requested complies with
the conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit, if any, shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof and all fees in respect thereof
pursuant to Section 2.09(b) shall be payable (in substitution for any fees set
forth in the applicable letter of credit reimbursement agreements or
applications relating to the Existing Letters of Credit, except to the extent
that such fees are also payable pursuant to Section 2.09(b)) as if the Existing
Letters of Credit had been issued on the Closing Date. Notwithstanding the
foregoing, (a) the Borrowers shall not be required to pay any additional
issuance fees with respect to the issuance of the Existing Letters of Credit
solely as a result of such letters of credit being converted to a Letter of
Credit hereunder, it being understood that the fees set forth in Section 2.09(b)
shall otherwise apply to the Existing Letters of Credit and (b) no Existing
Letter of Credit may be extended or renewed.
*    *    *
(iii)    The Lender shall not be under any obligation to issue any Letter of
Credit if:
*    *    *
(C)    such Letter of Credit is in an initial amount less than $10,000 (or
C$10,000).
*    *    *
(c)    Drawings and Reimbursements. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing or presentation of documents under
such Letter of Credit, the Lender shall notify the Borrower Agent thereof. Not
later than 1:00 p.m. on the date of any payment by the Lender under


17

--------------------------------------------------------------------------------





a Letter of Credit (each such date, an "Honor Date"), the US Borrowers or
Canadian Borrowers, as applicable, shall reimburse the Lender in Dollars or
Canadian Dollars as applicable, and in an amount equal to the amount of such
drawing. In such event, the Borrower Agent shall be deemed to have requested a
US Base Rate Revolving Loan or a Canadian Prime Rate Loan, as applicable, to be
disbursed on the Honor Date in an amount equal to the amount of such drawing
that has not been reimbursed by any Borrower (the "Unreimbursed Amount"),
without regard to the minimum and multiples specified in Section 2.03 for the
principal amount of US Base Rate Revolving Loans or Canadian Prime Rate Loans,
but subject to the amount of the unutilized portion of the US Revolving Credit
Commitment or Canadian Revolving Credit Commitment, as applicable, and the
conditions set forth in Section 5.02 (other than the delivery of a Committed
Loan Notice).
(d)    Obligations Absolute. The obligation of US Borrowers or the Canadian
Borrowers (with respect to Letters of Credit issued for the account of Canadian
Loan Parties only), as applicable, to reimburse the Lender for each drawing
under each Letter of Credit, and to repay each Letter of Credit Borrowing shall
be joint and several and absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    any payment by the Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law or Canadian Insolvency Laws ; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary;
provided that, notwithstanding anything to the contrary provided herein, the
Borrower Agent may examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with the Borrower Agent’s instructions or other irregularity, the Borrower Agent
will immediately notify the Lender. The Borrower Agent shall be conclusively
deemed to have waived any such claim against the Lender unless such notice is
given as aforesaid.


18

--------------------------------------------------------------------------------





*    *    *
(g)    Fronting Fee and Documentary and Processing Charges Payable to the
Lender. The US Borrowers or Canadian Borrowers, as applicable, shall pay
directly to the Lender for its own account a fronting fee with respect to each
Letter of Credit, at a rate equal to one-eighth of one percent (0.125%),
computed on the amount of such Letter of Credit (a "Fronting Fee"), and payable
upon the issuance or renewal (automatic or otherwise) thereof or upon any
amendment increasing the amount thereof. In addition, the US Borrowers or the
Canadian Borrowers, as applicable, shall pay directly to the Lender for its own
account, in Dollars, or Canadian Dollars, as applicable, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Lender relating to letters of credit issued by it as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
*    *    *
(i)    Letters of Credit Issued for the Account of Subsidiaries. (x) 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of any Canadian Loan Party,
each Canadian Loan Party shall be obligated to reimburse the Lender hereunder
for any and all drawings under such Letter of Credit. Canadian Borrower and each
other Canadian Loan Party hereby acknowledges that the issuance of Letters of
Credit for the account of any Canadian Loan Party inures to the benefit of such
other Canadian Loan Parties, and that such Canadian Loan Party’s business
derives substantial benefits from the businesses of such other Canadian Loan
Parties; and
(y)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Subsidiary or
any other Borrower, each US Borrower shall be obligated to reimburse the Lender
hereunder for any and all drawings under such Letter of Credit. Each US Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries or any other Borrower inures to the benefit of such US Borrower,
and that such US Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries or other US Borrower."
(F)    Sections 2.05, 2.06, 2.07, 2.08, 2.09(a) and (b) of the Credit Agreement
are hereby deleted and the following are inserted in their stead:
"2.05    Repayment of Loans. (a) The US Borrowers shall repay to the Lender on
the Maturity Date for the Revolving Credit Facility the aggregate principal
amount of all US Revolving Loans outstanding on such date.
(b)    The Canadian Borrowers shall repay to the Lender on the Maturity Date for
the Revolving Credit Facility the aggregate amount of all Canadian Revolving
Loans outstanding on such date.
2.06    Prepayments.
(a)Optional. Subject to Section 3.05, the US Borrowers and the Canadian
Borrowers (with respect to Canadian Revolving Loans only) may, upon notice to
the Lender from the Borrower Agent, at any time or from time to time voluntarily
prepay US Revolving Loans or Canadian Revolving Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Lender not later than 11:00 a.m. (1) two Business Days prior to any date of
prepayment of Eurodollar Rate Loans or repurchase of Bankers’ Acceptances and
(2) on the date of prepayment of US Base Rate Revolving Loans or Canadian Prime
Rate Loans; (B) any prepayment of Eurodollar Rate Loans or repurchase of
Bankers’


19

--------------------------------------------------------------------------------





Acceptances shall be in a principal amount of $500,000 (C$500,000) or a whole
multiple of $100,000 (C$100,000) in excess thereof; and (C) any prepayment of US
Base Rate Revolving Loans or Canadian Prime Rate Loans shall be in a principal
amount of $500,000 (C$500,000) or a whole multiple of $100,000 (C$100,000) in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment or repurchase, the Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans or Bankers’ Acceptances are to be prepaid or repurchased, the
Interest Period(s) or Standard Term of such Loans. If such notice is given by
the Borrower Agent, then the US Borrowers or Canadian Borrower, as applicable,
shall make such prepayment or repurchase and the payment or repurchase amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. In lieu of an immediate repurchase of any Bankers’
Acceptance pursuant to the foregoing, a Canadian Borrowers may repurchase any
Bankers’ Acceptances prior to the end of the Standard Term thereof by Cash
Collateralizing the full face amount of such Bankers’ Acceptance, in which event
such Bankers’ Acceptance shall no longer be included in Canadian Total Revolving
Credit Outstandings for any purpose under this Agreement.
(b)Mandatory.
(i)[Reserved].
(ii)Asset Dispositions. If any assets or property of a Loan Party or any of its
Domestic Subsidiaries is subject to a Disposition (other than any Disposition of
any property permitted by Section 8.05(a), (c), (f), (g) or (h)) which results
in the realization by such Person of Net Cash Proceeds in excess of $500,000,
the Borrowers shall prepay an aggregate principal amount of outstanding Loans up
to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person.
(iii)Equity Issuance. Upon the sale or issuance by any Loan Party or any of its
Domestic Subsidiaries of any of its Equity Interests (other than any sales or
issuances of Equity Interests to another Loan Party), the Borrowers shall prepay
an aggregate principal amount of outstanding Loans up to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by such Loan Party
or such Subsidiary.
(iv)Debt Incurrence. Upon the incurrence or issuance by any Loan Party or any of
its Domestic Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 8.01), the Borrowers
shall prepay an aggregate principal amount of outstanding Loans up to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Domestic Subsidiary.
(v)[Reserved.]
(vi)Overadvances. (A) If for any reason the US Total Revolving Credit
Outstandings at any time exceed the lesser of (x) the US Borrowing Base and
(y) the amount of the US Revolving Credit Facility minus the sum of (i) the Line
Reserves applicable to the US Loan Parties at such time and (ii) the Canadian
Total Revolving Credit Outstanding at such time, the US Borrowers shall upon
demand prepay US Revolving Loans and US Letter of Credit Borrowings and/or Cash
Collateralize the US Letter of Credit Obligations in an aggregate amount equal
to such excess; provided, however, that the US Borrowers shall not be required
to Cash Collateralize the US Letter of Credit Obligations pursuant to this
Section 2.06(b)(vi) unless, after the prepayment of the US Revolving Loans, the
US Total Revolving Credit Outstandings exceed the amount of the Revolving Credit
Facility at such time;
(B)If for any reason the Canadian Total Revolving Credit Outstandings at any
time exceed the lesser of (x) the Canadian Borrowing Base and (y) the amount of
the Canadian Revolving Credit Facility minus the Line Reserves applicable to
Canadian Loan Parties at such time, the Canadian Borrowers shall upon demand
prepay Canadian Revolving Loans and Canadian Letter of Credit Borrowings and/or
Cash Collateralize the Canadian


20

--------------------------------------------------------------------------------





Letter of Credit Obligations in an aggregate amount equal to such excess;
provided, however, that the Canadian Borrowers shall not be required to Cash
Collateralize the Letters of Credit Obligations pursuant to this
Section 2.06(b)(vi) unless, after the prepayment of the Canadian Revolving
Loans, the Canadian Total Revolving Credit Outstandings exceed the amount of the
Canadian Revolving Credit Facility at such time.
(vii)Application of Mandatory Prepayments. Prepayments of the Revolving Credit
Facility made pursuant to this Section 2.06(b), first, shall be applied ratably
to the applicable Canadian and US Letter of Credit Borrowings, second, shall be
applied ratably to the outstanding applicable Canadian or US Revolving Loans,
third, shall be used to Cash Collateralize the remaining applicable Canadian or
US Letter of Credit Obligations in the Minimum Collateral Amount and, fourth,
the amount remaining, if any, after the prepayment in full of all Letter of
Credit Borrowings and Revolving Loans outstanding at such time and the Cash
Collateralization of the remaining Letter of Credit Obligations in the Minimum
Collateral Amount, may be retained by the Borrowers for use in the ordinary
course of Borrowers’ business. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party) to reimburse the Lender; provided than Canadian Loan Parties shall
not be obligated to repay any US Obligations.
(viii)Reinvestment. Notwithstanding the foregoing, (A) with respect to any Net
Cash Proceeds less than $500,000 realized in connection with a Disposition
described in Section 2.06(b)(ii), at the election of the Canadian or US
Borrowers (as notified by the Borrower Agent to the Lender on or prior to the
date of such Disposition or receipt of proceeds) and so long as no Default shall
have occurred and be continuing, such applicable Canadian or US Loan Party or
such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets within 180 days after the receipt of such Net Cash Proceeds
(the consummation of such reinvestment to be certified by the Borrowers in
writing to the Lender within such period); provided, however, that any Net Cash
Proceeds not so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.06(b) and (B) with respect to Net Cash
Proceeds equal to or greater than $500,000 realized in connection with a
Disposition described in Section 2.06(b)(ii), if the Borrowers have requested
that Lender agree to permit Borrowers or the applicable Subsidiary to repair or
replace the Collateral subject to such Disposition, such amounts shall be held
as Cash Collateral and provisionally applied to reduce the outstanding principal
balance of the Revolving Credit Loans (but shall not create Availability) until
the earlier of Lender’s decision with respect thereto or the expiration of 180
days from such request. If Lender, after consultation with the Borrowers agrees
in its reasonable judgment to permit such repair or replacement, such amount
shall, unless an Event of Default is in existence, be remitted to Borrowers for
use in replacing or repairing the Collateral so Disposed of at such time and in
such amounts as the Lender may determine in its reasonable credit judgment. If
Lender declines to permit such repair or replacement or does not respond to
Borrowers request within such 180 day period, such amount shall be applied to
the Loans in the manner otherwise specified in this Section 2.06(b).
2.07    Termination or Reduction of Commitments. The Borrowers may, upon five
Business Days’ prior notice to the Lender from the Borrower Agent, terminate
either the Revolving Credit Commitments or the Canadian Revolving Credit
Commitments or either Letter of Credit Sublimit, or from time to time
permanently reduce the US Revolving Credit Commitments or Canadian Revolving
Credit Commitments or either Letter of Credit Sublimit; provided that (i) any
such notice shall be received by the Lender not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 ($1,000,000 in
the case of the Canadian Revolving Credit Commitments) or any whole multiple of
$1,000,000 ($100,000 in the case of the Canadian Revolving Credit Commitments)
in excess thereof, (iii) the Borrowers shall not terminate or reduce (A) the US
Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the US


21

--------------------------------------------------------------------------------





Total Revolving Credit Outstandings would exceed the US Revolving Credit
Commitments or the Canadian Total Revolving Credit Outstandings would exceed the
Canadian Revolving Credit Commitments or (B) the US Letter of Credit Sublimit
if, after giving effect thereto, the US Outstanding Amount of the US Letter of
Credit Obligations not fully Cash Collateralized hereunder would exceed the US
Letter of Credit Sublimit or (C) the Canadian Letter of Credit Sublimit if,
after giving effect thereto, the Canadian Outstanding Amount of Canadian Letter
of Credit Obligations not fully Cash Collateralized hereunder would exceed the
Canadian Letter of Credit Sublimit, (vi) if, after giving effect to any
reduction in the US Revolving Credit Commitments and the US Letter of Credit
Sublimit, the US Letter of Credit Sublimit exceeds the amount of the US
Revolving Credit Commitments, the US Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess, and (v) if, after giving
effect to any reduction in the Canadian Revolving Credit Commitments and the
Canadian Letter of Credit Sublimit, the Canadian Letter of Credit Sublimit
exceeds the amount of the Canadian Revolving Credit Commitments, the Canadian
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess. All fees accrued until the effective date of any termination of the US
Revolving Credit Commitments shall be paid on the effective date of such
termination. In the event that US Borrowers terminate the US Revolving Credit
Commitment, in toto, then Canadian Borrower must also terminate the Canadian
Revolving Credit Commitment.
2.08    Interest.
a.US Rate of Interest. Subject to the provisions of subsection (c) below:
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.
b.Canadian Rates of Interest. Subject to the provisions of subsection (c),
Canadian Prime Rate Loans shall bear interest on the principal amount thereof
outstanding at the end of each day at a fluctuating rate per annum equal to the
Canadian Prime Rate plus the Applicable Margin then in effect. Such rate of
interest shall increase or decrease by an amount equal to any increase or
decrease in the Canadian Prime Rate, effective as of the opening of business on
the day that any such change in the Canadian Prime Rate occurs. Canadian
Borrowers shall pay acceptance fees in Canadian Dollars to the Lender upon the
acceptance by the Lender of each Bankers’ Acceptance issued by Canadian
Borrowers at a rate per three hundred sixty five (365) day period equal to the
Applicable Margin, calculated on the face amount of such Bankers’ Acceptance and
on the basis of the number of days in the Standard Term of such Bankers’
Acceptance divided by three hundred sixty five (365). Acceptance fees payable to
the Lender pursuant to this Section 2.08(b) shall be paid in the manner
specified in Section 2.02(g). All fees payable pursuant to this Section 2.08(b)
on any date in respect of any issuance of Bankers’ Acceptances shall be
calculated by the Lender and payable by Canadian Borrowers based on the
Applicable Margin in effect on such date; provided that if during the Standard
Term of any such Bankers’ Acceptance a change in the Applicable Margin occurs,
the fees paid by Canadian Borrowers in respect of such Bankers’ Acceptance shall
be adjusted, effective as of the Adjustment Date in which the change in the
Applicable Margin occurs, to reflect the Applicable Margin for the remaining
Standard Term (if any) of the Bankers’ Acceptance and Canadian Borrower, in the
case of an increase in the Applicable Margin, shall forthwith after receipt of a
notice from the Lender make such payments to the Lender as are necessary to
reflect such change and the Lender, in the case of a decrease in the Applicable
Margin, shall credit any amount which would otherwise be refundable to Canadian
Borrowers against amounts in respect of interest or fees accruing hereunder in
relation to Canadian Borrowers.
c.(i) If any amount payable by the Borrowers under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


22

--------------------------------------------------------------------------------





i.If any other Event of Default exists, then the Lender may require (and notify
the Borrowers thereof) that all outstanding Loan Obligations shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
ii.Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
d.Interest on US Revolving Loans and Canadian Prime Rate Loans shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief
Law."


2.09    Fees of the Credit Agreement.
a.Unused Fee. (i) The US Borrowers shall pay to the Lender a fee (the "US Unused
Fee") equal to the Applicable Margin for Eurodollar Rate Loans times the actual
daily amount by which the US Revolving Credit Commitments exceeds the sum of
(i) the US Outstanding Amount of US Revolving Loans, (ii) the US Outstanding
Amount of US Letter of Credit Obligations and (iii) the amount of the Canadian
Revolving Credit Commitment. The US Unused Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in ARTICLE V is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each August, November, February and May,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. If there is any change in such Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
ii.The Canadian Borrowers shall pay to the Lender a fee (the "Canadian Unused
Fee") equal to the Applicable Margin for Bankers’ Acceptances times the actual
daily amount by which the Canadian Revolving Credit Commitments exceeds the sum
of (i) the Canadian Outstanding Amount of Canadian Revolving Loans and (ii) the
Canadian Outstanding Amount of Canadian Letter of Credit Obligations. The
Canadian Unused Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in ARTICLE V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day of each August, November, February and May, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. If there is any change in such Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.
b.Letter of Credit Fees. (i) Subject to the provisions of the last sentence of
this clause (b)(i), the US Borrowers shall pay to the Lender in Dollars, a
Letter of Credit fee ("US Letter of Credit Fee") for each US Letter of Credit
equal to the Applicable Margin for Eurodollar Rate Loans times the daily maximum
amount available to be drawn under such US Letter of Credit (whether or not such
maximum amount is then in effect under such US Letter of Credit). For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. The US Letter of Credit Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in ARTICLE V is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each August, November, February and May,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. If there is any change in the Applicable
Margin for Eurodollar Rate Loans during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Margin
for Eurodollar Rate Loans separately for each period during such quarter that
such Applicable Margin was


23

--------------------------------------------------------------------------------





in effect. At all times that the Default Rate shall be applicable to any Loans
pursuant to Section 2.08(b), the US Letter of Credit Fees payable under this
clause (b) shall accrue and be payable at the Default Rate."
ii.Subject to the provisions of the last sentence of this clause (b)(ii), the
Canadian Borrowers shall pay to the Lender in Dollars, a Letter of Credit fee
("Canadian Letter of Credit Fee") for each Canadian Letter of Credit equal to
the Applicable Margin for Bankers’ Acceptances times the daily maximum amount
available to be drawn under such Canadian Letter of Credit (whether or not such
maximum amount is then in effect under such Canadian Letter of Credit). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Canadian Letter of Credit shall be determined in
accordance with Section 1.07. The Canadian Letter of Credit Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in ARTICLE V is not met, and shall be due and payable
quarterly in arrears on the first Business Day of each August, November,
February and May, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period. If there is any change in
the Applicable Margin for Bankers’ Acceptances during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Margin for Bankers’ Acceptances separately for each period during
such quarter that such Applicable Margin was in effect. At all times that the
Default Rate shall be applicable to any Loans pursuant to Section 2.08(b), the
Canadian Letter of Credit Fees payable under this clause (b) shall accrue and be
payable at the Default Rate."
*    *    *
(G)    Section 2.10 of the Credit Agreement is hereby deleted and the following
in inserted in its stead:
"2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate), Canadian Prime Rate Loans, Bankers’ Acceptances and the US or Canadian
Unused Line Fee shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each US
Revolving Loan or Canadian Revolving Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Lender of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error."
(H)    Section 2.13, of the Credit Agreement is hereby deleted and the following
is inserted in its stead:
"2.13    Nature and Extent of Each Borrower’s Liability.
a.Joint and Several Liability. Each US Borrower agrees that it is jointly and
severally liable for all Obligations except Excluded Swap Obligations and each
Canadian Borrower agrees that it is jointly and severally liable for all
Canadian Obligations. Each US Borrower and each Canadian Borrower agrees that
its guaranty obligations hereunder constitute a continuing guaranty of payment
and not of collection, that such obligations shall not be discharged until the
Facility Termination Date, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan


24

--------------------------------------------------------------------------------





Document, or any waiver, consent or indulgence of any kind by the Lender with
respect thereto; (iii) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Obligations (or Canadian Obligations with respect to Canadian Borrower) or any
action, or the absence of any action, by the Lender in respect thereof
(including the release of any security or guaranty); (iv) the insolvency of any
Borrower; (v) any election by the Lender in proceeding under Debtor Relief Laws
for the application of Section 1111(b)(2) of the Bankruptcy Code; (vi) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise; (vii) the disallowance of
any claims of the Lender against any Borrower for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (viii) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except full payment in
cash or Cash Collateralization of all Obligations on the Facility Termination
Date.
b.Waivers.
i.Each US Borrower and each Canadian Borrower expressly waives all rights that
it may have now or in the future under any statute, at common law, in equity or
otherwise, to compel the Lender to marshal assets or to proceed against any
Borrower, other Person or security for the payment or performance of any
Obligations (or Canadian Obligations with respect to Canadian Borrowers) before,
or as a condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
full payment of all Obligations (or Canadian Obligations with respect to
Canadian Borrowers). It is agreed among each Borrower and the Lender that the
provisions of this Section 2.13 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, the Lender
would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
ii.The Lender may, in its discretion, pursue such rights and remedies as they
deem appropriate, including realization upon Collateral by judicial foreclosure
or non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 2.13. If, in taking any action in connection with the
exercise of any rights or remedies, the Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to
"election of remedies" or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that such Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of the Lender to
seek a deficiency judgment against any Borrower shall not impair any other
Borrower’s obligation to pay the full amount of the Obligations (or Canadian
Obligations with respect to Canadian Borrowers). Each Borrower waives all rights
and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations (or Canadian
Obligations with respect to Canadian Borrowers), even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. The Lender may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by the Lender but shall be credited against the Obligations.
The amount of the successful bid at any such sale, whether the Lender or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral, and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 2.13,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the Lender might
otherwise be entitled but for such bidding at any such sale.


25

--------------------------------------------------------------------------------





c.Extent of Liability; Contribution.
i.Notwithstanding anything herein to the contrary, each US Borrower’s or
Canadian Borrower’s liability under this Section 2.13 shall be limited to the
greater of (i) all amounts for which such Borrower is primarily liable, as
described below, and (ii) such US Borrower’s or Canadian Borrower’s Allocable
Amount.
ii.If any US Borrower or Canadian Borrower makes a payment under this
Section 2.13 of any Obligations (other than amounts for which such US Borrower
or Canadian Borrower is primarily liable) (a "Guarantor Payment") that, taking
into account all other Guarantor Payments previously or concurrently made by any
other US Borrower or Canadian Borrower, exceeds the amount that such US Borrower
or Canadian Borrower would otherwise have paid if each US Borrower or Canadian
Borrower had paid the aggregate Obligations (or Canadian Obligations with
respect to Canadian Borrower) satisfied by such Guarantor Payments in the same
proportion that such US Borrower’s or Canadian Borrower’s Allocable Amount bore
to the total US Allocable Amounts of all US Borrowers or the total Canadian
Allocable Amount bore the total Canadian Allocable Amounts of all Canadian
Borrowers, as applicable, then such US Borrower or Canadian Borrower shall be
entitled to receive contribution and indemnification payments from, and to be
reimbursed by, each other US Borrower or Canadian Borrower, as applicable, for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The "US Allocable
Amount" for any US Borrower shall be the maximum amount that could then be
recovered from such US Borrower under this Section 2.13 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law. The "Canadian Allocable Amount" for any Canadian Borrower shall be
the maximum amount that could be recovered from each Canadian Borrower under
this Section 2.13 without rendering such payment voidable under Canadian
Insolvency Loans.
iii.Each US Loan Party that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 2.13 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Payment in Full of the Obligations. Each US Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support or other agreement" for the benefit of,
each Loan Party for all purposes of the Commodity Exchange Act.
d.Direct Liability; Separate Borrowing Availability. Nothing contained in this
Section 2.13 shall limit the liability of any Borrower to pay Loans made
directly or indirectly to that Borrower (including Loans advanced to any other
Borrower and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower), Letter of Credit Obligations relating to Letters of Credit
issued to support such Borrower’s business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder.
e.Joint Enterprise. Each US Borrower and each Canadian Borrower has requested
that the Lender make this credit facility available to Borrowers (or Canadian
Borrowers with respect to Canadian Borrowers) on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. The Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. The US Borrowers and Canadian


26

--------------------------------------------------------------------------------





Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each US Borrower or each Canadian Borrower and ease
administration of the facility, all to their mutual advantage. The Borrowers
acknowledge that the Lender’s willingness to extend credit and to administer the
Collateral or Canadian Collateral (with respect to Canadian Borrowers) on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.
f.Subordination. Each US Loan Party and each Canadian Loan Party hereby
subordinates any claims, including any rights at law or in equity to payment,
subrogation, reimbursement, exoneration, contribution, indemnification or set
off, that it may have at any time against any other Loan Party, howsoever
arising, to the full payment in cash or Cash Collateralization of all
Obligations on the Facility Termination Date.
g.Borrower Agent. Each Borrower hereby irrevocably appoints and designates the
Company ("Borrower Agent") as its representative and agent and attorney-in-fact
for all purposes under the Loan Documents, including requests for Credit
Extensions, designation of interest rates, delivery or receipt of communications
and all notices, preparation and delivery of Borrowing Base and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Lender. Any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any Loan Party by the Borrower Agent shall be deemed for all purposes to have
been made by such Loan Party and shall be binding upon and enforceable against
such Loan Party to the same extent as if made directly by such Loan Party and
Lender shall be entitled to rely thereon. The Lender may give any notice to or
communication with a Borrower or other Loan Party hereunder to Borrower Agent on
behalf of such Borrower or Loan Party.
h.The foregoing notwithstanding and any of other provision in the Loan Documents
notwithstanding (including, without, limitation Sections 3.04, 3.05, 4.01,7.10,
7.14 and 10.04), (i) the Canadian Loan Parties shall have no liability with
respect to the US Obligations, (ii) neither the Canadian Collateral nor the Lien
upon any of the Canadian Collateral granted by the Loan Documents shall secure
the payment or performance of the US Obligations, and (iii) neither the US
Collateral nor the Lien upon any of the US Collateral granted by the Loan
Documents shall secure the payment or performance of the Canadian Obligations."
i.Section 3.02, 3.03, 3.04(a) and 3.05 of the Credit Agreement are hereby
deleted and the following are inserted in their stead:


"3.02    Illegality. If the Lender reasonably determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate or
CDOR Rate, or to determine or charge interest rates based upon the Eurodollar
Rate or CDOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower Agent, (i) any obligation of the Lender to make or
continue Eurodollar Rate Loans or to purchase Banker’s Acceptances or to convert
US Base Rate Revolving Loans to Eurodollar Rate Loans shall be suspended,
(ii) if such notice asserts the illegality of the Lender making or maintaining
US Base Rate Revolving Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which US Base Rate Revolving Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Lender without reference to the
Eurodollar Rate component of the Base Rate, in each case until the Lender
notifies the Borrower Agent that the circumstances giving rise to such
determination no longer exist, and (iii) if such notice asserts the illegality
of the Lender making or maintaining Canadian Prime Rate Loans the interest rate
on which is determined by reference to the CDOR Rate component of the Canadian
Prime Rate, the interest rate on which Canadian Prime Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the CDOR Rate component of the Canadian Prime Rate, in each
case until the Lender notifies the Borrower


27

--------------------------------------------------------------------------------





Agent that the circumstances giving rise to such determination no longer exist.
Upon receipt of such notice, (x) the US Loan Parties or Canadian Loan Parties,
as applicable, shall, upon demand from the Lender, prepay or, if applicable,
convert all Eurodollar Rate Loans of the Lender to US Base Rate Revolving Loans
(the interest rate on which US Base Rate Revolving Loans of the Lender shall, if
necessary to avoid such illegality, be determined by the Lender without
reference to the Eurodollar Rate component of the Base Rate) and/or repurchase
all Bankers’ Acceptances and reborrow such Loans as Canadian Prime Rate Loans
(and the interest rate on which Canadian Prime Rate Loans of the Lender shall,
if necessary to avoid such illegality, be determined by the Lender without
reference to the CDOR Rate component of the Canadian Prime Rate), either on the
last day of the Interest Period or Standard Term therefor, if the Lender may
lawfully continue to maintain such Eurodollar Rate Loans or Bankers’ Acceptances
to such day, or immediately, if the Lender may not lawfully continue to maintain
such Eurodollar Rate Loans or Bankers’ Acceptances and (y) if such notice
asserts the illegality of the Lender determining or charging interest rates
based upon the Eurodollar Rate or CDOR Rate, the Lender shall during the period
of such suspension compute the Base Rate or Canadian Prime Rate applicable to
Lender without reference to the Eurodollar Rate or CDOR Rate component thereof
until it is no longer illegal for the Lender to determine or charge interest
rates based upon the Eurodollar Rate or CDOR Rate. Upon any such prepayment or
conversion, the Loan Parties shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. (a) If the Lender determines that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed US Base Rate Revolving Loan, or (c) the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lender of funding such
Loan, the Lender will promptly so notify the Borrower Agent. Thereafter, (x) the
obligation of the Lender to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Lender revokes such notice. Upon receipt of
such notice, the Borrower Agent may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
US Base Rate Revolving Loans in the amount specified therein.
(b)    If the Lender determines that for any reason in connection with any
request for the purchase of a Bankers’ Acceptances or a continuation thereof
that (a)  adequate and reasonable means do not exist for determining the CDOR
Rate for any requested Standard Term with respect to a proposed Bankers’
Acceptance or in connection with an existing or proposed Canadian Prime Rate
Loan, or (b) the CDOR Rate for the requested Standard Term with respect to a
proposed Bankers’ Acceptance does not adequately and fairly reflect the cost to
the Lender of funding such purchase, the Lender will promptly so notify the
Borrower Agent. Thereafter, (x) the obligation of the Lender to purchase
Bankers’ Acceptances shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the CDOR Rate component of
the Canadian Prime Rate, the utilization of the CDOR Rate component in
determining the Canadian Prime Rate shall be suspended, in each case until the
Lender revokes such notice. Upon receipt of such notice, the Borrower Agent may
revoke any pending request for purchases of Bankers’ Acceptance or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Canadian Prime Rate Loans in the amount specified therein.


28

--------------------------------------------------------------------------------





3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
a.Increased Costs Generally. If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(e));
ii.subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (c) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
iii.impose on the Lender, the London interbank market or the Canadian bankers’
acceptance market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Rate Loans made or Bankers’ Acceptances
purchased by the Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loans) or CDOR Rate (or of maintaining its obligation to purchase any
Bankers’ Acceptances), or to increase the cost to the Lender of in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
the Lender hereunder (whether of principal, interest or any other amount) then,
upon request of the Lender, the Loan Parties will pay to the Lender, as the case
may be, such additional amount or amounts as will compensate the Lender, as the
case may be, for such additional costs incurred or reduction suffered; provided
that the Canadian Loan Parties shall have no obligation to pay to the Lender
amounts for such additional costs or reductions incurred in connection with the
US Obligations.
3.05    Compensation for Losses. (a) Upon demand of the Lender, the US Borrowers
shall promptly compensate the Lender for and hold the Lender harmless from any
loss, cost or expense incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any US Revolving
Loan other than a US Base Rate Revolving Loan on a day other than the last day
of the Interest Period for such Loan (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise); or
(ii)    any failure by Borrowers (for a reason other than the failure of the
Lender to make a US Revolving Loan) to prepay, borrow, continue or convert any
US Revolving Loan other than a US Base Rate Revolving Loan on the date or in the
amount notified by the Borrower Agent on the date or the amount notified by the
Borrower Agent;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The US Borrowers shall also pay
any customary administrative fees charged by the Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the US Borrowers to the Lender
under this Section 3.05(a), the Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.


29

--------------------------------------------------------------------------------





(b)    Upon demand of the Lender, the Canadian Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of any failure by Borrowers (for a reason
other than the failure of the Lender to purchase a Bankers’ Acceptance) to sell
Bankers’ Acceptances on the date or the amount notified by the Borrower Agent,
including any loss or expense arising from the liquidation or reemployment of
funds obtained by Lender to make such purchase. The Canadian Borrowers shall
also pay any customary administrative fees charged by the Lender in connection
with the foregoing."
(J)    Section 5.02(d) is hereby deleted and the following is inserted in its
stead:
"5.02    Conditions to all Credit Extensions. The obligation of the Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) or make the initial Credit Extension hereunder is subject
to the following conditions precedent:
*    *    *
(d)    After giving effect to each US Credit Extension, US Total Revolving
Credit Outstandings do not exceed the lesser of (i) the US Total Revolving
Credit Commitments minus the sum of (1) Line Reserves applicable to US Loan
Parties, if any, and (2) Canadian Total Revolving Credit Outstandings, and
(ii) the US Borrowing Base; after giving effect to each Canadian Credit
Extension, Canadian Total Revolving Credit Outstandings do not exceed the lesser
of (i) Canadian Total Revolving Credit Commitments minus the Line Reserves, if
any, applicable to Canadian Loan Parties and (ii) the Canadian Borrowing Base."
(K)    Section 7.12 of the Credit Agreement is hereby deleted and the following
is inserted in its stead:
"7.12    New Subsidiaries. As soon as practicable but in any event within 30
Business Days following the acquisition or creation of a Domestic Subsidiary or
Canadian Subsidiary other than an Excluded Subsidiary, cause to be delivered to
the Lender a joinder agreement acceptable to the Lender duly executed by such
Domestic Subsidiary or Canadian Subsidiary, sufficient to cause such Subsidiary
to become a US Borrower or Canadian Borrower, as applicable, hereunder (or, at
the request of the Borrower Agent with the consent of the Lender, a Guarantor),
together with executed counterparts of each other Loan Document, including legal
opinions and authorizing resolutions, reasonably requested by the Lender,
including all Security Instruments and other documents reasonably requested to
establish and preserve the Lien of the Lender in all Collateral of such Domestic
Subsidiary or Canadian Subsidiary."
(L)    Section 8.01 of the Credit Agreement is amended by deleting "and" after
clause (m), the "." after clause (n), adding "; and" after clause (n) and
inserting the following clause (o):
"8.01    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
or issue any Disqualified Equity Interest, except:
*    *    *
(o)    the Canadian Term Loan Obligations in a principal amount not to exceed
C$8,000,000.00."
(M)    Section 8.02 of the Credit Agreement is amended by deleting "and" after
clause (m), and the "." after clause (n) and adding "; and" at the end of
clause (n) and inserting the following clause (o):


30

--------------------------------------------------------------------------------





8.02    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following ("Permitted Liens"):
*    *    *
(o)    Lien on the Real Property commonly known as 5233 39 Street, Camrose,
Alberta, together with all other present and after-acquired personal property
owned by Perma-Pipe Canada Ltd., as security for the Canadian Term Loan
Obligations [(provided that such Lien on the ABL Priority Collateral of
Perma-Pipe Canada Ltd. is subject to (or is made subject to) any Lien of the
Lender on such inventory and receivables)].
(N)    Permitted Investments. Section 8.03 of the Credit Agreement is amended by
deleting clause (g) and inserting the following in its stead:
"8.03    Investments. Make any Investments, except:
*    *    *
(g)    so long as no Default has occurred and is continuing or would result from
such Investment, other Investments (including Investments by the Loan Parties in
Subsidiaries that are not Loan Parties) (i) not exceeding $1,000,000 in the
aggregate in any fiscal year and (ii) in excess of $1,000,000 if (A) the
Consolidated Fixed Charge Coverage Ratio (calculated on a pro forma basis giving
effect to such Investment and any Indebtedness incurred in connection therewith)
as of the most recently ended Measurement Period shall be at least 1.20 to 1.00,
and (B) pro forma Availability shall exceed $5,000,000 for each day during the
30 day period prior to such Investment and immediately after making such
Investment and (C) at least ten (10) Business Days prior to each such Investment
under this clause (ii), the Borrower Agent has delivered a certificate to the
Lender demonstrating compliance with each of (A) and (B) above."
(O)    Section 10.09 of the Credit Agreement is hereby deleted and the following
is inserted in its stead:
"10.09    Interest Rate Limitation.
(a)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
"Maximum Rate"). If the Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the Borrowers. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
(b)    Without limiting Section 10.09(a), if any provision of this Agreement or
any of the other Loan Documents would obligate Canadian Borrower to make any
payment of interest under the Canadian Obligations or other amount in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by the applicable recipient of interest under the Canadian Obligations
at a criminal rate (as such terms are construed under the Criminal Code, R.S.C.
1985, c. C 46 (Canada)) then, notwithstanding such provision, such amount or
rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest under the Canadian Obligations at a


31

--------------------------------------------------------------------------------





criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rates of interest required to be
paid to the applicable recipient under this Section 10.09(b); and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the applicable recipient which would constitute interest
under the Canadian Obligations for purposes of Section 347 of the Criminal Code
(Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Canadian Borrower shall be entitled, by notice in
writing to the Lender, to obtain reimbursement from the applicable recipient in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by the applicable recipient to Canadian
Borrower. Any amount or rate of interest under the Canadian Obligations referred
to in this Section 10.09(b) shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that any Canadian Revolving Loan to Canadian Borrower
remains outstanding on the assumption that any charges, fees or expenses that
fall within the meaning of "interest" (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro rated over that
period of time and otherwise be pro rated over the period from the Closing Date
to the date all Canadian Obligations have been indefeasibly paid in full and all
Canadian Revolving Credit Commitments have been terminated and, in the event of
a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Lender shall be conclusive for the purposes of such
determination."
3.PPSA and Other References to Canadian Law. References contained in the Credit
Agreement (including, without limitation, references to the UCC contained in
Article IV of the Credit Agreement) to the UCC shall also be deemed to be
references to the PPSA, unless otherwise required by the context. No references
to United States Federal law in Sections 6.09 and 6.11 shall include Canadian
law.
4.Conditions Precedent. This Fifth Amendment shall become effective upon
satisfaction of each of the following conditions precedent:
(a)Borrowers, Lender and Retiring Lender shall have executed and delivered to
each other this Fifth Amendment;
(b)Canadian Borrowers shall have executed and delivered to Lender the Canadian
Revolving Loan Note and the Canadian Security Documents and the US Borrowers
shall have executed and delivered to Lender the amended and restated US
Revolving Loan Note;
(c)Each Borrower shall have delivered to the Lender a Certificate of the
Secretary (or comparable document) of such Borrower, together with true and
correct copies, of the resolutions of the Board of Directors (or comparable
governing body) authorizing or ratifying the execution, delivery and performance
of this Fifth Amendment, with respect to US Borrowers the amended and restated
US Revolving Loan Note and, with respect to Canadian Borrowers, the Canadian
Revolving Loan Note and the Canadian Security Documents to be executed by
Canadian Borrowers and the names of the officer or officers of each such
Borrower authorized to sign this Fifth Amendment, the amended and restated US
Revolving Note and, with respect to Canadian Borrowers, the Canadian Revolving
Note and the Canadian Security Documents to be executed by each such Borrower
together with a sample of the true signature of each such officer;
(d)Simultaneously with the closing of this Fifth Amendment, Borrowers shall have
paid to Lender all fees, expenses or other amounts due Lender which fees,
expenses or other amounts are due or become due on or prior to the Fifth
Amendment Effective Date;
(e)Since July 31, 2016 there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect;
(f)the Lender and Canadian Term Loan Lender shall have executed and delivered to
each after the Intercreditor Agreement;


32

--------------------------------------------------------------------------------





(g)Canadian Borrowers shall have delivered to the Lender a Canadian Borrowing
Base Certificate as of September 30, 2016 in form and substance acceptable to
the Lender;
(h)the Lender shall have received sufficiently in advance of closing all
documentation and other information required by bank regulatory authorities
under applicable "know your customer" and Anti-Money Laundering rules and
regulations, including, without limitation, the USA PATRIOT Act; and
(i)the Borrower Agent shall have delivered to the Lender revised schedules to
the Credit Agreement to reflect the addition of the Canadian Borrowers as Loan
Parties and other matters occurring since the Closing Date.
The date on which all of the above conditions precedent have been satisfied or
waived is hereinafter referred to as the "Fifth Amendment Effective Date."
5.Confirmation of Obligations; Release.
(A)    The Borrowers hereby confirm that the Borrowers are indebted to Lender
for the Loan Obligations, Letter of Credit Obligations and other Obligations as
set forth in the Credit Agreement and the other Loan Documents. Each Borrower
further acknowledges and agrees that as of the date hereof, it has no claim,
defense or set-off right against Lender of any nature whatsoever, whether
sounding in tort, contract or otherwise, and has no claim, defense or set-off of
any nature whatsoever to the enforcement by Lender of the full amount of the
Loans and other Obligations of the Loan Parties under the Credit Agreement and
the other Loan Documents.
(B)    Notwithstanding the foregoing, to the extent that any claim, cause of
action, defense or set-off against Lender or its enforcement of the Credit
Agreement, the Revolving Loan Note, or any other Loan Document, of any nature
whatsoever, known or unknown, fixed or contingent, does nonetheless exist or may
exist on the date hereof, in consideration of Lender’s entering into this Fourth
Amendment, each Borrower irrevocably and unconditionally waives and releases
fully each and every such claim, cause of action, defense and set-off which
exists or may exist on the date hereof.
6.Assignment and Assumption Agreement. For an agreed consideration, Retiring
Lender hereby irrevocably sells and assigns to Lender, and Lender hereby
irrevocably purchases and assumes from Retiring Lender, as of the Fifth
Amendment Effective Date (i) all of Retiring Lender’s rights and obligations
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of
Retiring Lender against any Person, whether known or unknown, arising under or
in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights. Lender acknowledges and agrees
that upon the Fifth Amendment Effective Date Lender shall be the "Lender" under,
and for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of the Lender thereunder.
7.Governing Law. This Fifth Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.
8.Execution in Counterparts. This Fifth Amendment may be executed in any number
of separate counterparts, each of which shall, collectively and separately,
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Fourth Amendment by telecopy or electronically (such as PDF) shall
be effective as delivery of a manually executed counterpart of this Fourth
Amendment.
9.Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement shall remain in full force and effect.


(Signature Pages Follow)


33

--------------------------------------------------------------------------------






(Signature Page to Fifth Amendment to Credit and Security Agreement)


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first above written.


 
US BORROWERS:


MFRI, INC., MIDWESCO FILTER RESOURCES, INC., PERMA-PIPE, INC., TC NILES
CORPORATION, TDC FILTER MANUFACTURING, INC., MM NILES CORPORATION and PERMA-PIPE
CANADA, INC.S:


By:/s/ Karl J. Schmidt
Name: Karl J. Schmidt
Title: Vice President and Chief Financial Officer


 
CANADIAN BORROWERS:


PERMA-PIPE CANADA HOLDINGS LTD.
By:/s/ Karl J. Schmidt
Name: Karl J. Schmidt
Title: Treasurer


 
PERMA-PIPE CANADA LTD.


By:/s/ Karl J. Schmidt 
Name: Karl J. Schmidt
Title: Treasurer


 
RETIRING LENDER:

BMO HARRIS BANK, N.A.
By:/s/ Terrence McKenna, Jr.
Name: Terrence McKenna, Jr.
Title: Vice President

 
LENDER:

BANK OF MONTREAL (Chicago Branch)
By:/s/ Terrence McKenna, Jr.
Name: Terrence McKenna, Jr.
Title: Vice President

 
BANK OF MONTREAL (Toronto Branch)
By:/s/ Jeff Hillyard
Name: Jeff Hillyard
Title: Head, Cross-border Banking






34